Citation Nr: 1128366	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  11-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to specially adapted housing.  The Veteran timely appealed that decision.


FINDINGS OF FACT

The Veteran has permanent and total service-connected disability based on individual unemployability due to his service-connected bilateral knee disabilities which so affects the functions of balance or propulsion as to preclude locomotion without the aid of a cane, scooter or wheelchair.


CONCLUSION OF LAW

The criteria for specially adapted housing have been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809, 3.809a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed.

Analysis

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2010).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability which: (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a(b).  The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809a(a) (2010).

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The Veteran filed his claim for specially adapted housing in September 2009, stating that he has to use a wheelchair and a cane to get around because of his bilateral knee and lumbar spine disabilities.

The Veteran's VA treatment records from December 2008 through November 2010 demonstrate that he is able to walk short distances with the aid of a cane.  For longer distances he uses either a scooter or wheelchair.  Specifically, in a January 2010 treatment note, he was noted as being limited to walking 100 feet before having to rest due to his lower back, gluteal, and right lateral thigh conditions.  That treatment note further indicated that he had to use a scooter to get around for longer distances.

Additionally, the Veteran underwent a VA examination in December 2009.  At that time, it was noted that he could walk approximately 20 yards but could not negotiate any stairs.  He developed bilateral knee pain after one or two hours, regardless of whether he was sitting or standing.  He used a wheelchair for ambulation outside of his house and used a cane and bilateral knee braces inside the house to maintain stability.  On examination, the Veteran walked with the aid of a cane and with a gait favoring his right lower extremity.  The Veteran had recently moved from a 2-story house to a 1-story house, though he still had to negotiate stairs to get from his parking ramp into his house.  He required a wheelchair for that purpose.  The examiner thus concluded that the Veteran needed ramp access from his parking garage into his house.

Given the foregoing, the Board finds that the evidence is sufficient to show that the Veteran has a permanent and total service-connected disability due to the loss of use of the bilateral lower extremities that so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  Indeed, even with the use of a cane, he can only ambulate a very short distance, approximately 100 feet or 20 yards.  He otherwise requires a scooter or wheelchair in order to get around.  The examiner's medical opinion indicates that the Veteran essentially cannot ambulate without the aid of braces, a cane, or a wheelchair due to his bilateral knee and lumbar spine disabilities; other clinical evidence of record confirms these findings.  Thus, the regulatory definition of "preclude locomotion" has been met in this case-the Veteran has a longstanding need "for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible."  See 38 C.F.R. § 3.809(d).  

As noted above, loss of use under 38 C.F.R. § 3.350(a)(2) exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  It is recognized that this standard has not been met here.  However, there is nothing in the regulations of 38 C.F.R. § 3.350, which addresses special monthly compensation, that indicates such standard is applicable with respect to claims for specially adapted housing.  Rather, the specialized definition of "preclude locomotion" suggests that loss of use is assessed on this basis.  Thus, the Board finds that all statutory and regulatory criteria for eligibility for specially adapted housing have been met.  Accordingly, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is established.

In light of the grant of entitlement to specially adapted housing, a claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot as this benefit is available only if a veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).


ORDER

Entitlement to specially adapted housing is granted.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


